 


114 HRES 517 EH: Electing Members to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 
1st Session 
H. RES. 517 
In the House of Representatives, U. S.,

November 5, 2015
 
RESOLUTION 
Electing Members to a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committee of the House of Representatives:  Committee on Ways and Means: Mr. Brady of Texas, Chair, and Mr. Rice of South Carolina. 

 
 
Karen L. Haas,Clerk.
